Title: From Benjamin Franklin to Deborah Franklin, 25 January 1756
From: Franklin, Benjamin
To: Franklin, Deborah


My Dear Child,
Gnadenhathen, January 25, 1756.
This day week we arrived here, I wrote to you the same day, and once since. We all continue well, thanks be to God. We have been hindered with bad weather, yet our fort is in a good defensible condition, and we have every day, more convenient living. Two more are to be built, one on each side of this, at about fifteen miles distance. I hope both will be done in a week or ten days, and then I purpose to bend my course homewards.
We have enjoyed your roast beef, and this day began on the roast veal; all agree that they are both the best that ever were of the kind. Your citizens, that have their dinners hot and hot, know nothing of good eating; we find it in much greater perfection when the kitchen is four score miles from the dining room.
The apples are extremely welcome, and do bravely to eat after our salt pork; the minced pies are not yet come to hand, but suppose we shall find them among the things expected up from Bethlehem, on Tuesday; the capillaire is excellent, but none of us having taken cold as yet, we have only tasted it.
As to our lodging, ’tis on deal feather beds, in warm blankets, and much more comfortable than when we lodged at our inn, the first night after we left home, for the woman being about to put very damp sheets on the bed we desired her to air them first; half an hour afterwards, she told us the bed was ready, and the sheets well aired. I got into bed, but jumped out immediately, finding them as cold as death, and partly frozen. She had aired them indeed, but it was out upon the hedge. I was forced to wrap myself up in my great coat and woollen trowsers, every thing else about the bed was shockingly dirty.
As I hope in a little time to be with you and my family, and chat things over, I now only add, that I am, Dear Debby, Your affectionate husband,
B. Franklin
